Title: [Diary entry: 22 March 1785]
From: Washington, George
To: 

Tuesday 22d. Mercury at 45 in the Morning, 52 at Noon and 51 at Night. Mizling Morning and very little Wind. About 8 Oclock it

sprung up at No. West, & encreasing, blew hard all the remaining part of the day from that point & West. Mrs. Grayson sent me 8 Yew & 4 Aspan trees & Colo. Mason some Cherry Grafts. Planted the intermediate holes round the Walk in the Wilderness on the right and filled the spaces between with young Pines. Went to Alexandria—dined & returned in the Evening.